Exhibit 10.2

 

   July 18, 2013 To:    Encore Capital Group, Inc.    3111 Camino Del Rio North,
Suite 1300    San Diego, California 92108    Attn:    Paul Grinberg, Chief
Financial Officer    Telephone:    858-309-6904    Facsimile:    858-309-6977
From:    Credit Suisse International    One Cabot Square    London E14 4QJ   
England    Re:    Additional Capped Call Transaction    (Transaction Reference
Number:                            )

Ladies and Gentlemen:

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Credit Suisse
International (“Dealer”), through its agent Credit Suisse AG, New York branch
(the “Agent”) and Encore Capital Group, Inc. (“Counterparty”). This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

1. This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”). In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern. Certain defined terms used herein are based on terms that are
defined in the Offering Memorandum dated June 18, 2013, (the “Offering
Memorandum”) relating to the 3.00% Convertible Senior Notes due 2020 (as
originally issued by Counterparty, the “Convertible Securities” and each
USD1,000 principal amount of Convertible Securities, a “Convertible Security”)
issued by Counterparty in an aggregate initial principal amount of USD
150,000,000 (as increased by up to an aggregate principal amount of USD
22,500,000 if and to the extent that the Initial Purchasers exercise their
option to purchase additional Convertible Securities pursuant to the Purchase
Agreement (as defined herein)) pursuant to an Indenture dated June 24, 2013
between Counterparty, Midland Credit Management, Inc. as guarantor and Union
Bank, N.A., as trustee (the “Indenture”). In the event of any inconsistency
between the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that
(i) definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the Indenture as executed. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended following such
date, any such amendment will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall be subject to an agreement (the “Agreement”) in
the form of the 2002 ISDA Master Agreement as if Dealer and Counterparty had
executed an agreement in such form (without any Schedule except for (i) the
elections set forth in this Confirmation and (ii) the election that the “Cross
Default” provisions of Section 5(a)(vi) of the Agreement will apply to Dealer
and to Counterparty as if (x) the phrase “, or becoming capable at such time of
being declared,” were deleted from Section 5(a)(vi)(1) of the Agreement and
(y) the “Threshold Amount” with respect to Dealer were three percent (3%) of
shareholders’ equity of Credit Suisse Group AG as of the Trade Date and with
respect to Counterparty were USD10,000,000). For the avoidance of doubt, the
Transaction shall be the only transaction under the Agreement.



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

2. The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions. The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

General Terms:   

Trade Date:

   July 18, 2013

Effective Date:

   The closing date of the Convertible Securities issued pursuant to the
over-allotment option exercised on the date hereof.

Option Type:

   Call

Seller:

   Dealer

Buyer:

   Counterparty

Shares:

   The common stock of Counterparty, par value USD0.01 per share (Ticker Symbol:
“ECPG”).

Number of Options:

   22,500

Number of Shares:

   As of any date, the product of (i) the Number of Options, (ii) the Conversion
Rate and (iii) the Applicable Percentage.

Conversion Rate:

   As of any date, the “Conversion Rate” (as defined in the Indenture) as of
such date, but without regard to any adjustments to the “Conversion Rate”
pursuant to Section 13.03 or 13.04(g) of the Indenture.

Strike Price:

   The “Conversion Price” (as defined in the Indenture, but without regard to
any adjustments to the “Conversion Rate” (as defined in the Indenture) pursuant
to Section 13.03 or 13.04(g) of the Indenture).

Cap Price:

   USD61.5475

Applicable Percentage:

   32.5%

Premium:

   As provided in Annex A to this Confirmation.

Premium Payment Date:

   The Effective Date

Exchange:

   The NASDAQ Global Select Market

Related Exchange:

   All Exchanges Procedures for Exercise:   

Exercise Dates:

   Each Conversion Date.

Conversion Date:

   Each “Conversion Date”, as defined in the Indenture, occurring during the
period from and excluding the Trade Date to and including the Expiration Date,
for Convertible Securities, each in denominations of USD1,000 principal amount,
that are submitted for conversion on such Conversion Date in accordance with the
terms of the Indenture but are not “Relevant Convertible Securities” under, and
as defined in, the confirmation between the

 

2



--------------------------------------------------------------------------------

   parties hereto regarding the Base Capped Call Transaction dated June 18,
2013) (the “Base Capped Call Transaction Confirmation”) (such Convertible
Securities, each in denominations of USD1,000 principal amount, the “Relevant
Convertible Securities” for such Conversion Date). For the purposes of
determining whether any Convertible Securities will be Relevant Convertible
Securities hereunder or under the Base Capped Call Transaction Confirmation,
Convertible Securities that are converted pursuant to the Indenture shall be
allocated first to the Base Capped Call Transaction Confirmation until all
Options thereunder are exercised or terminated.

Required Exercise on

Conversion Dates:

  

 

On each Conversion Date, a number of Options equal to (i) the number of Relevant
Convertible Securities for such Conversion Date in denominations of USD1,000
principal amount minus (ii) the sum of (A) the number of Relevant Conversion
Options (as defined below), if any, and (B) the number of Applicable Conversion
Options (as defined below), if any, in each case corresponding to such
Conversion Date shall be automatically exercised.

Excluded Convertible Securities:

   Convertible Securities surrendered for conversion on any date prior to the
Free Convertibility Period that are not Make-Whole Convertible Securities (as
defined below) and are not “Excluded Convertible Securities” under, and as
defined in, the Base Capped Call Transaction Confirmation. For purposes of
determining whether any Convertible Securities will be Excluded Convertible
Securities hereunder or under the Base Capped Call Transaction Confirmation,
Convertible Securities that are converted prior to such date shall be allocated
first to the Base Capped Call Transaction Confirmation until all Options
thereunder are exercised or terminated. The provisions of Section 8(a) below
will apply to the exercise of any Options hereunder in connection with the
conversion of any Excluded Convertible Securities.

Expiration Date:

   The second “Scheduled Trading Day” immediately preceding the “Maturity Date”
(each as defined in the Indenture), subject to the provisions set forth opposite
the caption “Notice of Exercise” below.

Automatic Exercise:

   As provided above under “Required Exercise on Conversion Dates”.

Exercise Notice Deadline:

   In respect of any exercise of Options hereunder on any Conversion Date, the
“Scheduled Trading Day” immediately preceding the first “Scheduled Trading Day”
of the “Observation Period” (each as defined in the Indenture) relating to the
Convertible Securities converted on the Conversion Date occurring on the
relevant Exercise Date (or, in the event there is no “Observation Period” (as
defined in the Indenture) relating to such Convertible Securities, the second
“Scheduled Trading Day” (as defined in the Indenture) immediately following such
Conversion Date); provided that in the case of any exercise of Options hereunder
in connection with the conversion of any Relevant Convertible Securities on any
Conversion Date occurring on or after January 1, 2020 (the “Free Convertibility
Date”), the Exercise Notice Deadline shall be the “Scheduled Trading Day”
immediately preceding the “Maturity Date” (each as defined in the Indenture).

 

3



--------------------------------------------------------------------------------

Notice of Exercise:

   Notwithstanding anything to the contrary in the Equity Definitions, Dealer
shall have no obligation to make any payment or delivery in respect of any
exercise of Options hereunder unless Counterparty notifies Dealer in writing
prior to 12:00 noon, New York City time, on the Exercise Notice Deadline in
respect of such exercise of (i) the number of Convertible Securities being
converted on the relevant Conversion Date (including, if applicable, whether all
or any portion of such Convertible Securities are Convertible Securities as to
which additional Shares would be added to the “Conversion Rate” (as defined in
the Indenture) pursuant to Section 13.03 of the Indenture (the “Make-Whole
Convertible Securities”)), (ii) the scheduled settlement date under the
Indenture for the Convertible Securities converted on the Conversion Date, (iii)
whether such Relevant Convertible Securities will be settled by Counterparty by
delivery of cash, Shares or a combination of cash and Shares and, if such a
combination, the “Specified Dollar Amount” (as defined in the Indenture) and
(iv) the first “Scheduled Trading Day” of the “Observation Period” (each as
defined in the Indenture); if any, provided that in the case of any exercise of
Options hereunder in connection with the conversion of any Relevant Convertible
Securities on any Conversion Date occurring on or after the Free Convertibility
Date, the contents of such notice shall be as set forth in clause (i) above;
provided, further, that any “Notice of Exercise” delivered to Dealer pursuant to
the Base Capped Call Transaction Confirmation shall be deemed to be a Notice of
Exercise pursuant to this Confirmation and the terms of such Notice of Exercise
shall apply, mutatis mutandis, to this Confirmation. For the avoidance of doubt,
if Counterparty fails to give such notice when due in respect of any exercise of
Options hereunder, Dealer’s obligation to make any payment or delivery in
respect of such exercise shall be permanently extinguished, and late notice
shall not cure such failure; provided that notwithstanding the foregoing, in the
case of Options relating to Relevant Convertible Securities with a “Conversion
Date” (as defined in the Indenture) occurring prior to the Free Convertibility
Date, such notice (and the related exercise or termination, as the case may be,
of Options hereunder) shall be effective if given after the Exercise Notice
Deadline, but prior to 5:00 PM New York City time on the fifth Exchange Business
Day following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the Delivery Obligation as appropriate to reflect
the additional costs (including, but not limited to, hedging mismatches and
market losses) and expenses incurred by Dealer in connection with its hedging
activities (including the unwinding of any hedge position) as a result of Dealer
not having received such notice on or prior to the Exercise Notice Deadline.

Notice of Convertible Security

Settlement Method:

  

 

Unless Counterparty shall have notified Dealer in writing (i) in the case of
Relevant Convertible Securities with a Conversion Date occurring prior to the
Free Convertibility Date, in the related Notice of Exercise, within the
applicable time period therefor set forth under “Notice of Exercise” above, of
the settlement method and, if applicable, the “Specified Dollar Amount” (as
defined in the

 

4



--------------------------------------------------------------------------------

   Indenture) applicable to such Relevant Convertible Securities or (ii) in the
case of Relevant Convertible Securities with a Conversion Date occurring during
the period beginning on and including the Free Convertibility Date and ending on
and including the second “Scheduled Trading Day” immediately preceding the
“Maturity Date” (each as defined in the Indenture) (the “Free Convertibility
Period”), before 5:00 P.M. (New York City time) on the “Scheduled Trading Day”
(as defined in the Indenture) immediately preceding the Free Convertibility Date
of the irrevocable election by the Counterparty, in accordance with Section
13.02(a)(i) of the Indenture, of the settlement method and, if applicable, the
“Specified Dollar Amount” (as defined in the Indenture) applicable to such
Relevant Convertible Securities, in either case of the immediately preceding
clauses (i) or (ii), Counterparty shall be deemed to have notified Dealer of a
“Combination Settlement” (as defined in the Indenture) with a “Specified Dollar
Amount” (as defined in the Indenture) of USD1,000 applicable to such Relevant
Convertible Securities, notwithstanding any different actual election by
Counterparty with respect to the settlement of such Convertible Securities.
Counterparty acknowledges its responsibilities under applicable securities laws,
and in particular Section 9 and Section 10(b) of the Exchange Act (as defined
below) and the rules and regulations thereunder, in respect of any election of a
settlement method with respect to the Convertible Securities.

Dealer’s Telephone Number and Telex and/or Facsimile Number and Contact Details
for purpose of Giving Notice:

   To be provided by Dealer. Settlement Terms:   

Settlement Date:

   In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the cash and/or Shares to be delivered in respect of the Relevant
Convertible Securities converted on such Conversion Date pursuant to Section
13.02 of the Indenture; provided that the Settlement Date will not be prior to
the “Scheduled Trading Day” (as defined in the Indenture) immediately following
the date Counterparty provides the Notice of Delivery Obligation prior to 5:00
PM, New York City time.

Delivery Obligation:

   In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date occurring on a Conversion Date, Dealer will deliver to
Counterparty, on the related Settlement Date, a number of Shares and/or amount
of cash in USD equal to the product of (i) the Applicable Percentage and (ii)
the aggregate number of Shares, if any, that Counterparty would be obligated to
deliver to the holder(s) of the Relevant Convertible Securities converted on
such Conversion Date pursuant to Section 13.02 of the Indenture and/or the
aggregate amount of cash, if any, in excess of USD1,000 per Convertible Security
(in denominations of USD1,000) that Counterparty would be obligated to deliver
to holder(s) pursuant to Section 13.02 of the Indenture (except that such
aggregate number of Shares shall be determined without taking into consideration
any rounding pursuant to Section 13.02(j) of the Indenture and shall be rounded
down to the nearest whole

 

5



--------------------------------------------------------------------------------

   number) and cash in lieu of fractional Shares, if any, resulting from such
rounding, as if Counterparty had elected to satisfy its conversion obligation in
respect of such Relevant Convertible Securities by the Convertible Security
Settlement Method, notwithstanding any different actual election by Counterparty
with respect to the settlement of such Convertible Securities (the “Convertible
Obligation”); provided that (i) if the Convertible Obligation exceeds the Capped
Convertible Obligation, then the Delivery Obligation shall be the Capped
Convertible Obligation; and (ii) the Convertible Obligation (and, for the
avoidance of doubt, the Capped Convertible Obligation) shall be determined
excluding any Shares and/or cash that Counterparty is obligated to deliver to
holder(s) of the Relevant Convertible Securities as a result of any adjustments
to the Conversion Rate pursuant to Sections 13.03 or 13.04(g) of the Indenture
(and, for the avoidance of doubt, the Delivery Obligation shall not include any
interest payment on the Relevant Convertible Securities that the Counterparty is
(or would have been) obligated to deliver to holder(s) of the Relevant
Convertible Securities for such Conversion Date); provided, further that if
Counterparty or its board of directors is permitted or required to exercise
discretion under the terms of the Indenture with respect to any determination,
calculation or adjustment (including, without limitation, pursuant to Section
13.05 of the Indenture or in connection with any proportional adjustments or the
determination of the fair value of any securities, property, rights or other
assets) (any such determination, calculation or adjustment, a “Counterparty
Determination”), Counterparty shall consult with Dealer with respect thereto
and, if the Calculation Agent disagrees in good faith with such Counterparty
Determination, notwithstanding anything herein to the contrary, the Calculation
Agent shall make the relevant determination, calculation or adjustment for
purposes of this Transaction (and for the avoidance of doubt, such
determination, calculation or adjustment shall be made (A) in accordance with
the methodology set forth in the Indenture, except as set forth in this
paragraph, and (B) using, where relevant, variables determined by the
Calculation Agent).

Capped Convertible Obligation:

   In respect of an Exercise Date occurring on a Conversion Date, the
Convertible Obligation that would apply if the “Daily VWAP” for each “Trading
Day” in the “Observation Period” (each as defined in the Indenture, subject to
the provision set forth opposite the caption “Convertible Security Settlement
Method” below) were the lesser of (x) the Cap Price and (y) the actual Daily
VWAP for such Trading Day.

Applicable Limit:

   Notwithstanding the provisions under “Delivery Obligation” above but subject
to Section 8(a) below, in all events the Delivery Obligation for any Option
shall be capped so that (i) an amount of cash in USD equal to the sum of (x) the
number of Shares comprising such Delivery Obligation multiplied by the
Applicable Limit Price on the Settlement Date for such Option and (y) the amount
of cash in USD comprising such Delivery Obligation does not exceed (ii) an
amount of cash in USD equal to the Applicable Percentage multiplied by the
excess of (x) the aggregate of (A) the amount of cash, if any, payable to the
holder of the related Relevant Convertible Security and (B) the number of
Shares, if

 

6



--------------------------------------------------------------------------------

   any, deliverable to the holder of the related Relevant Convertible Security
multiplied by the Applicable Limit Price on the Settlement Date for such Option
over (y) USD1,000.

Applicable Limit Price:

   On any day, the opening price as displayed under the heading “Op” on
Bloomberg page ECPG <equity> (or any successor thereto).

Convertible Security Settlement Method:

   For any Relevant Convertible Securities, if Counterparty has notified Dealer
in the related Notice of Exercise (or in the Notice of Convertible Security
Settlement Method, as the case may be) that it has elected to satisfy its
conversion obligation in respect of such Relevant Convertible Securities in cash
or in a combination of cash and Shares in accordance with Section 13.02(a) of
the Indenture (a “Cash Election”) with a “Specified Dollar Amount” (as defined
in the Indenture) of at least USD1,000, the Convertible Security Settlement
Method shall be the settlement method actually so elected by Counterparty in
respect of such Relevant Convertible Securities; otherwise, the Convertible
Security Settlement Method shall (i) assume Counterparty had made a Cash
Election with respect to such Relevant Convertible Securities with a “Specified
Dollar Amount” (as defined in the Indenture) of USD1,000 per Relevant
Convertible Security and (ii) be calculated as if the relevant “Observation
Period” (as defined in the Indenture) pursuant to Section 13.02 of the Indenture
consisted of 100 “Trading Days” (as defined in the Indenture) commencing on (x)
the second “Scheduled Trading Day” (as defined in the Indenture) after the
Conversion Date for conversions occurring prior to the Free Convertibility
Period or (y) the 102nd “Scheduled Trading Day” prior to the “Maturity Date”
(each as defined in the Indenture) for conversions occurring during the Free
Convertibility Period.

Notice of Delivery Obligation:

   No later than the Exchange Business Day immediately following the last day of
the relevant “Observation Period” (as defined in the Indenture, subject to the
provision set forth opposite the caption “Convertible Security Settlement
Method” above), Counterparty shall give Dealer notice of the final number of
Shares and/or cash comprising the Convertible Obligation; provided that, with
respect to any Exercise Date occurring during the Free Convertibility Period,
Counterparty may provide Dealer with a single notice of an aggregate number of
Shares and/or cash comprising the Convertible Obligations for all Exercise Dates
occurring in such period on (i) if “Physical Settlement” applies to the related
Relevant Convertible Securities, the “Scheduled Trading Day” immediately
preceding the “Maturity Date” (each as defined in the Indenture) or (ii) if
“Cash Settlement” or “Combination Settlement” applies to the related Relevant
Convertible Securities, the “Trading Day” immediately following the last day of
the relevant “Observation Period” (each as defined in the Indenture) (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
any Notice of Exercise or any Notice of Convertible Security Settlement Method
or Dealer’s obligations with respect to any Delivery Obligation, each as set
forth above, in any way).

Other Applicable Provisions:

   To the extent Dealer is obligated to deliver Shares hereunder, the provisions
of Sections 9.1(c), 9.8, 9.9, 9.11 (except that the

 

7



--------------------------------------------------------------------------------

   Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Counterparty is the Issuer
of the Shares) and 9.12 of the Equity Definitions will be applicable as if
“Physical Settlement” applied to the Transaction. Share Adjustments:   

Method of Adjustment:

  

Notwithstanding Section 11.2 of the Equity Definitions, which shall not apply
with respect to the Transaction, upon the occurrence of any event or condition
set forth in Sections 13.04(a)-(e) or 13.05 of the Indenture that results in an
adjustment under the Indenture, (i) the Calculation Agent shall make (A) an
analogous adjustment to the terms relevant to the exercise, settlement or
payment of the Transaction (other than the Cap Price) and (B) a proportionate
adjustment to the Cap Price to the extent any adjustment is made to the Strike
Price pursuant to clause (A) above; and (ii) the Calculation Agent may, in its
commercially reasonable discretion but without duplication of any adjustment
pursuant to clause (i) above, make any further adjustment consistent with the
Calculation Agent Adjustment set forth in Section 11.2(c) of the Equity
Definitions (as modified pursuant to this Confirmation) to the Cap Price (but,
for the avoidance of doubt, to no other term relevant to the exercise,
settlement or payment of any Option) to preserve the fair value of the Options
to Dealer, after taking into account such Potential Adjustment Event; provided
that in no event shall the Cap Price be less than the Strike Price.

 

Reasonably promptly upon the occurrence of any such event or condition set forth
in Sections 13.04(a)-(e) or 13.05 of the Indenture, Counterparty shall notify
the Calculation Agent of such event or condition; and once the adjustments to be
made to the terms of the Indenture and the Convertible Securities in respect of
such event or condition have been determined, Counterparty shall reasonably
promptly notify the Calculation Agent in writing of the details of such
adjustments.

Extraordinary Events:   

Merger Events:

   Notwithstanding Section 12.1(b) of the Equity Definitions, which shall not
apply with respect to the Transaction, a “Merger Event” means the occurrence of
any event or condition set forth in the definition of “Merger Event” under
Section 13.07(a) of the Indenture.

Consequences of Merger Events

/Tender Offers:

  

 

Notwithstanding Sections 12.2, 12.3, and 12.4 of the Equity Definitions, which
shall not apply with respect to the Transaction, upon the occurrence of a Merger
Event that results in an adjustment under the Indenture, (i) the Calculation
Agent shall make an analogous adjustment to the terms relevant to the exercise,
settlement or payment of the Transaction; provided that such adjustment shall be
made without regard to any adjustment to the Conversion Rate pursuant to
Sections 13.03 or 13.04(g) of the Indenture; and (ii) the Calculation Agent may,
in its commercially reasonable discretion, make any further adjustment to the
Cap Price (but, for the avoidance of doubt, to no other term relevant to the

 

8



--------------------------------------------------------------------------------

   exercise, settlement or payment of any Option) consistent with the Modified
Calculation Agent Adjustment set forth in Section 12.2(e) or 12.3(d) of the
Equity Definitions, as applicable; provided that in no event shall the Cap Price
be less than the Strike Price; provided further that if, with respect to a
Merger Event, the consideration for the Shares includes (or, at the option of a
holder of Shares, may include) shares of an entity or person not organized under
the laws of the United States, any State thereof or the District of Columbia,
Cancellation and Payment (Calculation Agent Determination) shall apply.

Notice of Merger Consideration:

   Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but, in any event prior to the relevant merger date) notify
the Calculation Agent of (i) the weighted average of the types and amounts of
consideration received by the holders of Shares entitled to receive cash,
securities or other property or assets with respect to or in exchange for such
Shares in any Merger Event who affirmatively make such an election and (ii) the
details of the adjustment made under the Indenture in respect of such Merger
Event.

Tender Offer:

   Applicable

Announcement Event:

   If an Announcement Date occurs in respect of a Merger Event or Tender Offer
(such occurrence, an “Announcement Event”), then on the earliest to occur of (i)
the date on which the transaction described in any Announcement Event (as
amended or modified) is cancelled, withdrawn, discontinued or otherwise
terminated and (ii) the Expiration Date, Early Termination Date or other date of
cancellation or termination in respect of each Option (the “Announcement Event
Adjustment Date”), the Calculation Agent will determine the cumulative economic
effect on such Option of the Announcement Event (without duplication in respect
of any other adjustment or cancellation valuation made pursuant to this
Confirmation, the Equity Definitions or the Agreement, regardless of whether the
Announcement Event actually results in a Merger Event or Tender Offer, and
taking into account such factors as the Calculation Agent may determine,
including, without limitation, changes in volatility, expected dividends, stock
loan rate or liquidity relevant to the Shares or the Transaction during the
period from the Announcement Event to the Announcement Event Adjustment Date);
provided that, for the avoidance of doubt (x) in no event shall the modification
or amendment of the terms of a transaction described in an Announcement Event
constitute a new, additional or different Announcement Event hereunder (but any
such modification or amendment may be taken into account in determining the
cumulative economic effect on such Option of the Announcement Event) and (y) the
occurrence of an Announcement Event Adjustment Date in respect of the
cancellation, withdrawal, discontinuation or other termination of the
transaction described in an Announcement Event (as amended or modified) shall
not preclude the occurrence of a later Announcement Date with respect to such
transaction. If the Calculation Agent determines that such cumulative economic
effect on any Option is material, then on the Announcement Event Adjustment Date
for such Option, the Calculation

 

9



--------------------------------------------------------------------------------

   Agent may make such adjustment to the Cap Price (but, for the avoidance of
doubt, to no other term relevant to the exercise, settlement or payment of such
Option) as the Calculation Agent determines appropriate to account for such
economic effect, which adjustment shall be effective immediately prior to the
exercise, termination or cancellation of such Option, as the case may be.

Announcement Date:

   The definition of “Announcement Date” in Section 12.1 of the Equity
Definitions is hereby amended by (i) replacing the words “a firm” with the word
“any” in the second and fourth lines thereof, (ii) replacing the word “leads to
the” with the words “, if completed, would lead to a” in the third and the fifth
lines thereof, (iii) replacing the words “voting shares” with the word “Shares”
in the fifth line thereof, and (iv) inserting the words “by any entity” after
the word “announcement” in the second and the fourth lines thereof.

Nationalization, Insolvency

or Delisting:

  

 

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of The New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

Additional Disruption Events:

  

(a) Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” with the phrase
“Hedge Positions” in clause (X) thereof, (iii) inserting the parenthetical
“(including, for the avoidance of doubt and without limitation, adoption or
promulgation of new regulations authorized or mandated by existing statute)” at
the end of clause (A) thereof, (iv) immediately following the word “Transaction”
in clause (X) thereof, adding the phrase “in the manner contemplated by the
Hedging Party on the Trade Date” and (v) adding the following proviso to the end
of clause (Y) thereof: “provided that such party has used good faith efforts to
avoid such increased cost on terms reasonably acceptable to such party, as long
as (i) such party would not incur a materially increased cost (including,
without limitation, due to any increase in tax liability, decrease in tax
benefit or other adverse effect on its tax position, or any increase in margin
or capital requirements), as reasonably determined by such party, in doing so,
(ii) such party would not violate any applicable law, rule, regulation or policy
of such party, as reasonably determined by such party, in doing so, (iii) such
party would not suffer a material penalty, injunction, non-financial burden,
reputational harm or other material adverse consequence in doing so, (iv) such
party would not incur any material operational or administrative burden in doing
so and (v) such party would not, in doing so, be required to take any action
that is contrary to the intent of the law or regulation that is subject to the
Change in Law”.

 

10



--------------------------------------------------------------------------------

(b) Failure to Deliver:

   Applicable

(c) Insolvency Filing:

   Applicable

(d) Hedging Disruption:

   Applicable; provided that:   

(i)      Section 12.9(a)(v) of the Equity Definitions is hereby amended by
inserting the following two phrases at the end of such Section:

  

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  

(ii)     Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or a portion of the Transaction affected by such
Hedging Disruption”.

(e) Increased Cost of Hedging:

   Not Applicable

Hedging Party:

   For all applicable Potential Adjustment Events and Extraordinary Events,
Dealer

Determining Party:

   For all applicable Extraordinary Events, Dealer

Non-Reliance:

   Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

   Applicable

Additional Acknowledgments:

   Applicable

3. Calculation Agent: Dealer, whose judgments, determinations and calculations
shall be made in good faith and in a commercially reasonable manner. Following
any determination or calculation by the Calculation Agent hereunder, upon a
request by Company, the Calculation Agent shall promptly (but in any event
within three Scheduled Trading Days) provide to Company by e-mail to the e-mail
address provided by Company in such request a report (in a commonly used file
format for the storage and manipulation of financial data) displaying in
reasonable detail the basis for such determination or calculation (including any
assumptions used in making such determination or calculation), it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such determination or calculation.

4. Account Details:

 

Dealer Payment Instructions:    Bank:    The Bank of New York, NY    SWIFT:   
IRVTUS3N    Bank Routing:    021 000 018    Acct Name:    Credit Suisse
International    Acct No.:    890-0360-968 Counterparty Payment Instructions:   
To be provided by Counterparty.

5. Offices:

The Office of Dealer for the Transaction is: New York

 

11



--------------------------------------------------------------------------------

The Office of Counterparty for the Transaction is: Not applicable

6. Notices: For purposes of this Confirmation:

Address for notices or communications to Counterparty for purposes of this
Confirmation:

 

To:    Encore Capital Group, Inc.    3111 Camino Del Rio North, Suite 1300   
San Diego, CA 92108 Attn:    Paul Grinberg, Chief Financial Officer Telephone:
   858-309-6904 Facsimile:    858-309-6977 With a copy to:    Attn:    Greg
Call, General Counsel Telephone:    858-569-3978 Facsimile:    858-309-6998

Address for notices or communications to Dealer for purposes of this
Confirmation:

 

Address:    Credit Suisse AG, New York branch    Eleven Madison Avenue    New
York, NY 10010-3629 For payments and deliveries:    Facsimile No.: (212)
325-8175    Telephone No.: (212) 325-8678 / (212) 325-3213 For all other
communications:    Facsimile No.: (212) 325-8173    Telephone No.: (212)
325-8676 / (212) 538-5306 / (212) 538-1193 / (212) 538-6886

7. Representations, Warranties and Agreements:

(a) Each of the representations and warranties of Counterparty set forth in
Section 1 of the Purchase Agreement (the “Purchase Agreement”), dated as of
June 18, 2013, between Counterparty and Morgan Stanley & Co. LLC and Barclays
Capital Inc. as representatives of the initial purchasers party thereto (the
“Initial Purchasers”), are true and correct and are hereby deemed to be repeated
to Dealer as if set forth herein. In addition to the representations and
warranties in the Agreement and those contained elsewhere herein, Counterparty
represents and warrants to and for the benefit of, and agrees with, Dealer as
follows:

(i) On the Trade Date (A) Counterparty is not aware of any material nonpublic
information regarding Counterparty or the Shares and (B) all reports and other
documents filed by Counterparty with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange Act”)
when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents), do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

(ii) (A) (i) On the Trade Date, (ii) during the “Observation Period” (as defined
in the Indenture, subject to the provision set forth opposite the caption
“Convertible Security Settlement Method” above) applicable to the Relevant
Convertible Securities and (iii) in the event an Early Termination Date is
designated due to an Additional Termination Event pursuant to Section 8(a)(ii)
or 8(a)(iv), during a period starting on or about such Early Termination Date as
reasonably determined by Dealer and notified to Counterparty (an “Early
Termination Period”), in each case, the Shares or securities that are
convertible into, or exchangeable or exercisable for, Shares, are not, and shall
not be, subject to a “restricted period,” as such term is defined in

 

12



--------------------------------------------------------------------------------

Regulation M under the Exchange Act (“Regulation M”) and (B), without limiting
the generality of the immediately preceding clause (A), the Counterparty shall
not engage in any “distribution,” as such term is defined in Regulation M, other
than a distribution meeting the requirements of the exceptions set forth in
sections 101(b) and 102(b) of Regulation M, until the second Exchange Business
Day immediately following the Trade Date.

(iii) On the Trade Date, and on each day during the “Observation Period” (as
defined in the Indenture, subject to the provision set forth opposite the
caption “Convertible Security Settlement Method” above) applicable to the
Relevant Convertible Securities and any Early Termination Period, neither
Counterparty nor any “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act (“Rule 10b-18”)) shall directly or indirectly (including,
without limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(iv) Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties or taking any position or expressing any view with respect to the
treatment of the Transaction under any accounting standards including ASC Topic
260, Earnings Per Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic
480, Distinguishing Liabilities from Equity and ASC Topic 815-40, Derivatives
and Hedging – Contracts in Entity’s Own Equity (or any successor issue
statements) or under FASB’s Liabilities & Equity Project.

(v) Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(vi) On or prior to the Effective Date, Counterparty shall deliver to Dealer a
resolution of Counterparty’s board of directors authorizing the Transaction.

(vii) Counterparty is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

(viii) Counterparty is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

(ix) On each of the Trade Date and the Premium Payment Date, Counterparty is
not, or will not be, “insolvent” (as such term is defined under Section 101(32)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”)) and Counterparty would be able to purchase the Shares
hereunder in compliance with the laws of the jurisdiction of its incorporation.

(x) To Counterparty’s knowledge, based on due inquiry, no state or local
(including non-U.S. jurisdictions) law, rule, regulation or regulatory order
applicable to the Shares would give rise to any reporting, consent, registration
or other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(xi) Counterparty understands no obligations of Dealer to it hereunder will be
entitled to the benefit of deposit insurance and that such obligations will not
be guaranteed by any affiliate of Dealer or any governmental agency.

(xii) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing, and (C) has total
assets of at least $50 million.

(b) Each of Dealer and Counterparty agrees and represents that it is an
“eligible contract participant” as defined in the U.S. Commodity Exchange Act,
as amended.

 

13



--------------------------------------------------------------------------------

(c) Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

(d) Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
The parties hereto further agree and acknowledge that it is the intent of the
parties that (A) this Confirmation is (i) a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a “termination
value,” “payment amount” or “other transfer obligation” within the meaning of
Section 362 of the Bankruptcy Code and a “settlement payment,” within the
meaning of Section 546 of the Bankruptcy Code, and (ii) a “swap agreement,” as
such term is defined in Section 101(53B) of the Bankruptcy Code, with respect to
which each payment and delivery hereunder or in connection herewith is a
“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362 of the Bankruptcy Code and a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code and a “payment or other
transfer of property” within the meaning of Sections 362 and 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(o), 546(e), 546(g),
548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e) Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Effective Date, with respect to the matters set forth in Section 3(a) of the
Agreement; provided that, such opinion of counsel may contain customary
exceptions and qualifications, including, without limitation, excepts and
qualifications relating to indemnification provisions.

8. Other Provisions:

(a) Additional Termination Events.

(i) The occurrence of an “Event of Default” with respect to Counterparty under
the terms of the Convertible Securities as set forth in Section 6.01 of the
Indenture that results in an acceleration of the Convertible Securities pursuant
to the terms of the Indenture shall be an Additional Termination Event with
respect to which the Transaction is the sole Affected Transaction and
Counterparty is the sole Affected Party, and Dealer shall be the party entitled
to designate an Early Termination Date pursuant to Section 6(b) of the
Agreement.

(ii) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of the exercise
of any Options that, according to such Notice of Exercise, relate to Relevant
Convertible Securities that are Make-Whole Convertible Securities shall
constitute an Additional Termination Event as provided in this paragraph and
shall not result in the exercise of any Options. Upon receipt of any such Notice
of Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event as an Early Termination Date (and Dealer shall use
its commercially reasonable efforts to designate such Early Termination Date so
that the related payment or delivery, as the case may be, hereunder in respect
of the Relevant Conversion Options will occur on (or as promptly as reasonable
practicable after) the related settlement for the conversion of the Relevant
Convertible Securities) with respect to the portion of the Transaction
corresponding to a number of Options (the “Relevant Conversion Options”) equal
to the lesser of (A) (x) the aggregate principal amount of Relevant Convertible
Securities specified in such Notice of Exercise, divided by USD1,000, minus
(y) the number of Relevant Conversion Options (as defined in the Base Capped
Call Transaction Confirmation), if any, that relate to such Relevant Convertible
Securities (and for the purposes of determining whether any Options under this
Confirmation or under the Base Capped Call Transaction Confirmation will be
among the Relevant Conversion Options hereunder or under, and as defined in, the
Base Capped Call Transaction Confirmation, the Relevant Convertible Securities
shall be allocated first to the Base Capped Call Transaction Confirmation until
all Options thereunder are exercised or terminated), and (B) the Number of
Options as of the date Dealer designates such Early Termination Date and, as of
such date, the

 

14



--------------------------------------------------------------------------------

Number of Options shall be reduced by the number of Relevant Conversion Options.
Any payment hereunder with respect to such termination (the “Conversion Unwind
Payment”) shall be calculated pursuant to Section 6 of the Agreement as if
(1) an Early Termination Date had been designated in respect of a Transaction
having terms identical to the Transaction (except that, for purposes of this
Section 8(a)(ii), the provisions opposite the caption “Applicable Limit” above
shall be deemed to be deleted from this Confirmation) and a Number of Options
equal to the number of Relevant Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and
(3) the terminated portion of the Transaction were the sole Affected Transaction
(and, in determining the amount payable pursuant to Section 6 of the Agreement,
the Calculation Agent shall not take into account any adjustments to the
“Conversion Rate” (as defined in the Indenture) pursuant to Section 13.03 or
13.04(g) of the Indenture); provided that, the Conversion Unwind Payment shall
not be greater than (x) the Applicable Percentage multiplied by (y) the number
of Relevant Conversion Options multiplied by (z) the excess of (I) the
“Conversion Rate” (as defined in the Indenture taking into account any
adjustments thereto pursuant to Section 13.03 of the Indenture), multiplied by
the Applicable Limit Price on the settlement date for the cash and/or Shares to
be delivered pursuant to Section 13.02 of the Indenture in respect of the
Relevant Convertible Securities relating to such Conversion Unwind Payment, over
(II) USD1,000.

(iii) Within five Scheduled Trading Days promptly following any Repayment Event
(as defined below), Counterparty shall notify Dealer of such Repayment Event and
the aggregate principal amount of Convertible Securities subject to such
Repayment Event (any such notice, a “Repayment Notice”); provided that such
Repayment Notice shall contain an acknowledgement by Counterparty of its
responsibilities under applicable securities laws, and in particular Section 9
and 10(b) of the Exchange Act and the rules and regulations promulgated
thereunder and shall remake the representations set forth in Section 7(a)(i)(A),
in each case in respect of such repurchase and delivery of such Repayment
Notice; provided, further that, any “Repayment Notice” delivered to Dealer
pursuant to the Base Capped Call Transaction Confirmation shall deemed to be a
Repayment Notice pursuant to this Confirmation and the terms of such Repayment
Notice shall apply, mutatis mutandis, to this Confirmation. The receipt by
Dealer from Counterparty of any Repayment Notice shall constitute an Additional
Termination Event as provided in this paragraph. Upon receipt of any such
Repayment Notice, Dealer shall designate an Exchange Business Day following
receipt of such Repayment Notice as an Early Termination Date with respect to
the portion of the Transaction corresponding to a number of Options (the
“Repayment Options”) equal to the lesser of (A) (x) the aggregate principal
amount of such Convertible Securities specified in such Repayment Notice,
divided by USD1,000, minus (y) the number of Repayment Options (as defined in
the Base Capped Call Transaction Confirmation), if any, that relate to such
Convertible Securities (and for the purposes of determining whether any Options
under this Confirmation or under the Base Capped Call Transaction Confirmation
will be among the Repayment Options hereunder or under, and as defined in, the
Base Capped Call Transaction Confirmation, the Convertible Securities specified
in such Repayment Notice shall be allocated first to the Base Capped Call
Transaction Confirmation until all Options thereunder are exercised or
terminated), and (B) the Number of Options as of the date Dealer designates such
Early Termination Date and, as of such date, the Number of Options shall be
reduced by the number of Repayment Options. Any payment hereunder with respect
to such termination (the “Repayment Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Repayment Options,
(2) Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (3) the terminated portion of the Transaction were the
sole Affected Transaction. “Repayment Event” means that (i) any Convertible
Securities are repurchased (whether in connection with or as a result of a
fundamental change, howsoever defined, or for any other reason) by Counterparty
or any of its subsidiaries, (ii) any Convertible Securities are delivered to
Counterparty or any of its subsidiaries in exchange for delivery of any property
or assets of such party (howsoever described), (iii) any principal of any of the
Convertible Securities is repaid prior to the final maturity date of the
Convertible Securities (for any reason other than as a result of an acceleration
of the Convertible Securities that results in an Additional Termination Event
pursuant to the preceding Section 8(a)(i)), or (iv) any Convertible Securities
are exchanged by or for the benefit of the holders thereof for any other
securities of Counterparty or any of its subsidiaries (or any other property, or
any combination thereof) pursuant to any exchange offer or similar transaction.
For the avoidance of doubt, any conversion of Convertible Securities pursuant to
the terms of the Indenture shall not constitute a Repayment Event.

 

15



--------------------------------------------------------------------------------

(iv) Notwithstanding anything to the contrary in this Confirmation, the receipt
by Dealer from Counterparty, within the applicable time period set forth under
“Notice of Exercise” above, of any Notice of Exercise in respect of the exercise
of any Options that, according to such Notice of Exercise, relate to Relevant
Convertible Securities that are Excluded Convertible Securities shall constitute
an Additional Termination Event as provided in this paragraph and shall not
result in the exercise of any Options. Upon receipt of any such Notice of
Exercise, Dealer shall designate an Exchange Business Day following such
Additional Termination Event as an Early Termination Date (and Dealer shall use
its commercially reasonable efforts to designate such Early Termination Date so
that the related payment or delivery, as the case may be, hereunder in respect
of the Applicable Conversion Options will occur on (or as promptly as reasonable
practicable after) the related settlement for the conversion of the Excluded
Convertible Securities) with respect to the portion of the Transaction
corresponding to a number of Options (the “Applicable Conversion Options”) equal
to the lesser of (A) (x) the aggregate principal amount of Excluded Convertible
Securities specified in such Notice of Exercise, divided by USD1,000, minus
(y) the number of Applicable Conversion Options (as defined in the Base Capped
Call Transaction Confirmation), if any, that relate to such Excluded Convertible
Securities (and for the purposes of determining whether any Options under this
Confirmation or under the Base Capped Call Transaction Confirmation will be
among the Applicable Conversion Options hereunder or under, and as defined in,
the Base Capped Call Transaction Confirmation, the Excluded Convertible
Securities shall be allocated first to the Base Capped Call Transaction
Confirmation until all Options thereunder are exercised or terminated), and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Applicable Conversion Options. Any payment hereunder with respect
to such termination (the “Early Conversion Unwind Payment”) shall be calculated
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction (except that, for purposes of this Section 8(a)(iv), the provisions
opposite the caption “Applicable Limit” above shall be deemed to be deleted from
this Confirmation) and a Number of Options equal to the number of Applicable
Conversion Options, (2) Counterparty were the sole Affected Party with respect
to such Additional Termination Event and (3) the terminated portion of the
Transaction were the sole Affected Transaction (and, in determining the amount
payable pursuant to Section 6 of the Agreement, the Calculation Agent shall not
take into account any adjustments to the “Conversion Rate” (as defined in the
Indenture) pursuant to Section 13.03 or 13.04(g) of the Indenture); provided
that, the Early Conversion Unwind Payment shall not be greater than (x) the
Applicable Percentage multiplied by (y) the number of Applicable Conversion
Options multiplied by (z) the excess of (I) the “Conversion Rate” (as defined in
the Indenture without taking into account any adjustments to the “Conversion
Rate” (as defined in the Indenture) pursuant to Section 13.03 or 13.04(g) of the
Indenture), multiplied by the Applicable Limit Price on the settlement date for
the cash and/or Shares to be delivered pursuant to Section 13.02 of the
Indenture in respect of the Excluded Convertible Securities relating to such
Early Conversion Unwind Payment, over (II) USD1,000.

(b) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If Dealer shall owe Counterparty any amount pursuant to
“Consequences of Merger Events/Tender Offers” above or Sections 12.6, 12.7 or
12.9 of the Equity Definitions or pursuant to Section 6(d)(ii) of the Agreement,
including, without limitation, any Conversion Unwind Payment, any Early
Conversion Unwind Payment and any Repayment Unwind Payment (a “Payment
Obligation”), Dealer shall satisfy any such Payment Obligation by the Share
Termination Alternative (as defined below) unless either (i) Counterparty shall
have elected for Dealer to satisfy such Payment Obligation in cash in USD by
(x) giving irrevocable telephonic notice to Dealer, confirmed in writing within
one Scheduled Trading Day, no later than 12:00 noon, New York City time, on the
relevant merger date, Announcement Date, Early Termination Date or date of
cancellation or termination in respect of an Extraordinary Event, as applicable
and (y) remaking the representation set forth in Section 7(a)(i)(A) of this
Confirmation on the date of such notice, confirmed in writing within one
Scheduled Trading Day or (ii) in the event of (x) an Insolvency, a
Nationalization or a Merger Event, in each case, in which the consideration or
proceeds to be paid to holders of Shares consists solely of cash or (y) an Event
of Default in which Counterparty is the Defaulting Party or a Termination Event
in which Counterparty is the Affected Party, which Event of Default or
Termination Event resulted from an event or events within Counterparty’s control
(other than any Additional Termination Event pursuant to Section 8(a)(ii) or
Section 8(a)(iii)), in either of which cases under the immediately preceding
clauses (i) or (ii), the provisions of “Consequences of Merger Events/Tender
Offers” above, Sections 12.6, 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as the case may be, shall apply in lieu of
the provisions of this Section 8(b) in respect of such Payment Obligation. In
the case of any such settlement by the Share Termination Alternative, the
following provisions shall apply on the Scheduled Trading Day immediately
following the relevant merger date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Extraordinary Event, as
applicable:

 

16



--------------------------------------------------------------------------------

Share Termination Alternative:    Applicable and means that Dealer shall deliver
to Counterparty the Share Termination Delivery Property on the date on which the
Payment Obligation would otherwise be due pursuant to “Consequences of Merger
Events/Tender Offers” above, Section 12.7 or 12.9 of the Equity Definitions or
Section 6(d)(ii) of the Agreement, as applicable, or such later date as the
Calculation Agent may reasonably determine (the “Share Termination Payment
Date”), in satisfaction of the Payment Obligation. Share Termination Delivery   
Property:    A number of Share Termination Delivery Units, as calculated by the
Calculation Agent, equal to the Payment Obligation divided by the Share
Termination Unit Price. The Calculation Agent shall adjust the Share Termination
Delivery Property by replacing any fractional portion of the aggregate amount of
a security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
Share Termination Unit Price:    The value of property contained in one Share
Termination Delivery Unit on the date such Share Termination Delivery Units are
to be delivered as Share Termination Delivery Property, as determined by the
Calculation Agent in its discretion by commercially reasonable means and
notified by the Calculation Agent to Dealer at the time of notification of the
Payment Obligation. Share Termination Delivery Unit:    In the case of a
Termination Event, Event of Default, Delisting or Additional Disruption Event,
one Share or, in the case of an Insolvency, Nationalization or Merger Event, one
Share or a unit consisting of the number or amount of each type of property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Insolvency, Nationalization or Merger Event, as applicable. If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash. Failure to Deliver:    Applicable
Other applicable provisions:    If Share Termination Alternative is applicable,
the provisions of Sections 9.8, 9.9, 9.11 (except that the Representation and
Agreement contained in Section 9.11 of the Equity Definitions shall be modified
by excluding any representations therein relating to restrictions, obligations,
limitations or requirements under applicable securities laws arising as a result
of the fact that Counterparty is the issuer of the Shares or any portion of the
Share Termination Delivery Units) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units.”

(c) Disposition of Hedge Shares. Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on advice of counsel, any Shares
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction, other than any such Shares that were, at the time of acquisition by
Dealer, “restricted securities” within the meaning of Rule 144 under the
Securities Act (any such Shares, the “Hedge Shares”), cannot be sold in the
public market by Dealer without registration under the Securities Act,
Counterparty shall, at its election: (i) in order to allow Dealer to sell the
Hedge Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act to cover the resale of such
Hedge Shares and (A) enter into an agreement substantially similar to
underwriting agreements for registered secondary offerings of a substantially
similar size, in form and substance reasonably satisfactory to Dealer,
(B) provide accountant’s “comfort” letters in customary form for registered
offerings of equity securities of a substantially similar size, (C) provide
disclosure opinions of nationally recognized outside counsel to Counterparty
reasonably acceptable to Dealer, (D) provide other customary opinions,
certificates and closing documents customary in form for registered offerings of
equity securities of a substantially similar size and (E) afford Dealer a
reasonable opportunity to conduct a “due diligence” investigation with respect
to Counterparty

 

17



--------------------------------------------------------------------------------

customary in scope for underwritten offerings of equity securities of a
substantially similar size; provided, however, that if Dealer, in its reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
Section 8(c) shall apply at the election of Counterparty; (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of a
substantially similar size, in form and substance reasonably satisfactory to
Dealer, including customary representations, covenants, blue sky and other
governmental filings and/or registrations, indemnities to Dealer, due diligence
rights (for Dealer or any designated buyer of the Hedge Shares from Dealer),
opinions and certificates and such other documentation as is customary for
private placements agreements for private placements of equity securities of a
substantially similar size, all reasonably acceptable to Dealer (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Dealer at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Dealer. “VWAP Price” means, on any Exchange Business Day, the per
Share volume-weighted average price as displayed under the heading “Bloomberg
VWAP” on Bloomberg page “ECPG <equity> AQR” (or any successor thereto) in
respect of the period from 9:30 a.m. to 4:00 p.m. (New York City time) on such
Exchange Business Day (or if such volume-weighted average price is unavailable,
the market value of one Share on such Exchange Business Day, as determined by
the Calculation Agent using a volume-weighted method).

(d) Repurchase Notices. Counterparty shall, on or prior to any day on which
Counterparty effects any repurchase of Shares, give Dealer a written notice of
such repurchase (a “Repurchase Notice”) if, following such repurchase, the
Notice Percentage as determined on the date of such Repurchase Notice is
(i) greater than 9.0% and (ii) greater by 0.5% than the Notice Percentage
included in the immediately preceding Repurchase Notice (or, in the case of the
first such Repurchase Notice, greater than the Notice Percentage as of the date
hereof). The “Notice Percentage” as of any day is the fraction, expressed as a
percentage, the numerator of which is the Number of Shares and the denominator
of which is the number of Shares outstanding on such day. In the event that
Counterparty fails to provide Dealer with a Repurchase Notice on the day and in
the manner specified in this Section 8(d) then Counterparty agrees to indemnify
and hold harmless Dealer, its affiliates and their respective directors,
officers, employees, agents and controlling persons (Dealer and each such person
being an “Indemnified Party”) from and against any and all losses, claims,
damages and liabilities (or actions in respect thereof), joint or several, to
which such Indemnified Party may become subject under applicable securities
laws, including without limitation, Section 16 of the Exchange Act, relating to
or arising out of such failure. If for any reason the foregoing indemnification
is unavailable to any Indemnified Party or insufficient to hold harmless any
Indemnified Party, then Counterparty shall contribute, to the maximum extent
permitted by law, to the amount paid or payable by the Indemnified Party as a
result of such loss, claim, damage or liability. In addition, Counterparty will
reimburse any Indemnified Party for all reasonable expenses (including
reasonable counsel fees and expenses) as they are incurred (after notice to
Counterparty) in connection with the investigation of, preparation for or
defense or settlement of any pending or threatened claim or any action, suit or
proceeding arising therefrom, whether or not such Indemnified Party is a party
thereto and whether or not such claim, action, suit or proceeding is initiated
or brought by or on behalf of Counterparty. This indemnity shall survive the
completion of the Transaction contemplated by this Confirmation and any
assignment and delegation of the Transaction made pursuant to this Confirmation
or the Agreement shall inure to the benefit of any permitted assignee of Dealer.

(e) Transfer and Assignment.

(i) Either party may transfer any of its rights or obligations under the
Transaction with the prior written consent of the non-transferring party, such
consent not to be unreasonably withheld or delayed. For the avoidance of doubt,
Dealer may condition its consent on any of the following, without limitation:
(i) the receipt by Dealer of opinions and documents reasonably satisfactory to
Dealer in connection with such assignment, (ii) such assignment being effected
on terms reasonably satisfactory to Dealer with respect to any legal and
regulatory requirements relevant to Dealer, (iii) Counterparty continuing to be
obligated to provide notices hereunder relating to the Convertible Securities
and continuing to be obligated with respect to “Disposition of Hedge Shares” and
“Repurchase Notices” above, (iv) Counterparty not being released from its
indemnification obligations under Section 8(d) of this Confirmation, (v) such
assignment only being to a third party that is a United States person (as
defined in the Internal Revenue Code of 1986, as amended), (vi) Dealer not
being, as a result of such assignment, required to pay the transferee on any
payment date an amount under Section 2(d)(i)(4) of the Agreement greater than an
amount Dealer would have been required to pay to Counterparty in

 

18



--------------------------------------------------------------------------------

the absence of such assignment, (vii) there not being an Event of Default,
Potential Event of Default or Termination Event as a result of such assignment,
(viii) without limiting the generality of clause (v), Counterparty causing the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that the results described in clauses (vi) and (vii) will not occur
upon or after such assignment and (ix) Counterparty being responsible for all
reasonable costs and expenses, including reasonable counsel fees, incurred by
Dealer in connection with such assignment. In addition, Dealer may transfer or
assign without any consent of the Counterparty its rights and obligations
hereunder and under the Agreement (1) in whole or in part to any affiliate of
Dealer of credit quality at least equivalent to that of Dealer as of the Trade
Date, (2) in whole or in part to any other affiliate of Dealer with respect to
which Counterparty shall have received a full guaranty of such affiliate’s
obligations from Dealer in form and substance reasonably satisfactory to
Counterparty or (3) if at the time of such transfer or assignment an Excess
Ownership Position exists, in part to any other third party with a rating for
its long term, unsecured and unsubordinated indebtedness equal to or better than
the lesser of (I) the credit rating of Dealer at the time of the transfer and
(II) A- by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or
A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s
ceases to rate such debt, at least an equivalent or better rating by a
substitute rating agency mutually agreed by Counterparty and Dealer, in the case
of this clause (3), to the extent that an Excess Ownership Position no longer
exists after giving effect to such partial transfer or assignment, in each case
of the immediately preceding clauses (1), (2) and (3), only if an Event of
Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer or assignment.

(ii) At any time at which any Excess Ownership Position exists, if Dealer, in
its discretion, is unable to effect a transfer or assignment to a third party in
accordance with the requirements set forth above after using its commercially
reasonable efforts on pricing terms and within a time period reasonably
acceptable to Dealer such that an Excess Ownership Position no longer exists,
Dealer may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position no longer exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment or delivery shall be made pursuant to Section 6 of the
Agreement and Section 8(b) of this Confirmation as if (i) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Terminated Portion of the Transaction, (ii) Counterparty shall be the sole
Affected Party with respect to such partial termination and (iii) such portion
of the Transaction shall be the only Terminated Transaction. “Excess Ownership
Position” means any of the following: (i) the Equity Percentage exceeds 9.0%,
(ii) Dealer or any “affiliate” or “associate” of Dealer would own in excess of
14.0% of the outstanding Shares for purposes of Section 203 of the Delaware
General Corporation Law or (iii) Dealer, Dealer Group (as defined below) or any
person whose ownership position would be aggregated with that of Dealer or
Dealer Group (Dealer, Dealer Group or any such person, a “Dealer Person”) under
any federal, state or local laws, regulations or regulatory orders applicable to
ownership of Shares (“Applicable Laws”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership in excess of a number of Shares equal to (x) the number of Shares
that would give rise to reporting or registration obligations (except for any
filings of Form 13F, Schedule 13D or Schedule 13G under the Exchange Act) or
other requirements (including obtaining prior approval by a state or federal
regulator) of a Dealer Person under Applicable Laws and with respect to which
such requirements have not been met or the relevant approval has not been
received minus (y) 1% of the number of Shares outstanding on the date of
determination. The “Equity Percentage” as of any day is the fraction, expressed
as a percentage, (A) the numerator of which is the number of Shares that Dealer
and any of its affiliates or any other person subject to aggregation with
Dealer, for purposes of the “beneficial ownership” test under Section 13 of the
Exchange Act, or of any “group” (within the meaning of Section 13) of which
Dealer is or may be deemed to be a part (Dealer and any such affiliates, persons
and groups, collectively, “Dealer Group”), beneficially owns (within the meaning
of Section 13 of the Exchange Act), without duplication, on such day and (B) the
denominator of which is the number of Shares outstanding on such day (including,
solely for such purpose, Shares that would be deemed outstanding pursuant to the
last sentence of Rule 13d-3(d)(1)(i) if such sentence were applicable to the
calculation of clause (B) of the definition of Equity Percentage).

(f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s hedging activities hereunder, Dealer reasonably determines that it
would not be advisable to deliver, or to acquire Shares to deliver, any or all
of the Shares to be delivered by Dealer

 

19



--------------------------------------------------------------------------------

on the relevant Settlement Date, Dealer may, by notice to Counterparty on or
prior to any Settlement Date (a “Nominal Settlement Date”), elect to deliver the
Shares on two or more dates (each, a “Staggered Settlement Date”) or at two or
more times on the Nominal Settlement Date as follows:

(i) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to such Nominal Settlement
Date, but not prior to the beginning of the related “Observation Period” (as
defined in the Indenture, subject to the provision set forth opposite the
caption “Convertible Security Settlement Method” above)) and/or delivery times
(during any single Staggered Settlement Date) and how it will allocate the
Shares it is required to deliver under “Delivery Obligation” (above) among the
Staggered Settlement Dates and/or delivery times; and

(ii) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates (including on one or more
delivery times on any single Staggered Settlement Date) will equal the number of
Shares that Dealer would otherwise be required to deliver on such Nominal
Settlement Date.

(g) Right to Extend. Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines in its
good faith and reasonable discretion, based on advice of counsel in the case of
the immediately following clause (ii), that such extension is reasonably
necessary or appropriate to (i) preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions in the cash market,
the stock loan market or any other relevant market or (ii) to enable Dealer to
effect purchases of Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements, or with related
policies and procedures applicable to Dealer; provided that, no such Exercise
Date, Settlement Date or any other date of valuation or delivery by Dealer may
be postponed or extended more than 50 “Trading Days” (as defined in the
Indenture) after the original Exercise Date, Settlement Date or other date of
valuation or delivery by Dealer, as the case may be.

(h) Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Definitions to take into account the effect of an event, the Calculation
Agent shall make such adjustment by reference to the effect of such event on the
Hedging Party.

(i) Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(j) Designation by Dealer. Notwithstanding any other provision in this
Confirmation to the contrary requiring or allowing Dealer to purchase, sell,
receive or deliver any Shares or other securities to or from Counterparty,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such shares or other securities and otherwise to perform Dealer obligations in
respect of the Transaction and any such designee may assume such obligations.
Dealer shall be discharged of its obligations to Counterparty solely to the
extent of any such performance.

(k) No Netting and Set-off. Notwithstanding any provision of the Agreement
(including without limitation Section 6(f) thereof, which shall not apply with
respect to the Transaction) and this Confirmation or any other agreement between
the parties to the contrary, neither party shall net or set off its obligations
under the Transaction against its rights against the other party under any other
transaction or instrument.

(l) Equity Rights. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement. For the avoidance of doubt, the parties
acknowledge that this Confirmation is not secured by any collateral that would
otherwise secure the obligations of Counterparty herein under or pursuant to any
other agreement.

(m) Early Unwind. In the event the sale by Counterparty of the “Additional
Securities” is not consummated with the Initial Purchasers pursuant to the
Purchase Agreement for any reason by the close of business in New York on the
Premium Payment Date (or such later date as agreed upon by the parties, which in
no event shall be

 

20



--------------------------------------------------------------------------------

later than August 1, 2013) (the Premium Payment Date or such later date being
the “Early Unwind Date”), the Transaction shall automatically terminate (the
“Early Unwind”), on the Early Unwind Date and the Transaction and all of the
respective rights and obligations of Dealer and Counterparty thereunder shall be
cancelled and terminated. Following such termination and cancellation, each
party shall be released and discharged by the other party from and agrees not to
make any claim against the other party with respect to any obligations or
liabilities of either party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date; provided
that, unless such Early Unwind Date occurred as a result of a breach of the
Purchase Agreement by the Initial Purchasers, Counterparty shall purchase from
Dealer on the Early Unwind Date all Shares purchased by Dealer or one or more of
its affiliates in connection with the Transaction at the then prevailing market
price. Dealer and Counterparty represent and acknowledge to the other that,
subject to the proviso included in this Section 8(m), upon an Early Unwind, all
obligations with respect to the Transaction shall be deemed fully and finally
discharged.

(n) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(o) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, an Excess
Ownership Position or Illegality (as defined in the Agreement)).

(p) Role of Agent. Credit Suisse AG, New York branch, in its capacity as Agent
will be responsible for (A) effecting the Transaction, (B) issuing all required
confirmations and statements to Dealer and Counterparty, (C) maintaining books
and records relating to the Transaction in accordance with its standard
practices and procedures and in accordance with applicable law and (D) unless
otherwise requested by Counterparty, receiving, delivering, and safeguarding
Counterparty’s funds and any securities in connection with the Transaction, in
accordance with its standard practices and procedures and in accordance with
applicable law.

 

  (i) Agent is acting in connection with the Transaction solely in its capacity
as Agent for Dealer and Counterparty pursuant to instructions from Dealer and
Counterparty. Agent shall have no responsibility or personal liability to Dealer
or Counterparty arising from any failure by Dealer or Counterparty to pay or
perform any obligations hereunder, or to monitor or enforce compliance by Dealer
or Counterparty with any obligations hereunder, including, without limitation,
any obligations to maintain collateral. Each of Dealer and Counterparty agrees
to proceed solely against the other to collect or recover any securities or
monies owing to it in connection with or as a result of the Transaction. Agent
shall otherwise have no liability in respect of the Transaction, except for its
gross negligence or willful misconduct in performing its duties as Agent.

 

  (ii) The date and time of the Transaction evidenced hereby will be furnished
by Agent to Dealer and Counterparty upon written request.

 

  (iii) Agent will furnish to Counterparty upon written request a statement as
to the source and amount of any remuneration received or to be received by Agent
in connection with the Transaction evidenced hereby.

 

  (iv) Dealer and Counterparty each represents and agrees (A) that the
Transaction is not unsuitable for it in the light of such party’s financial
situation, investment objectives and needs and (B) that it is entering into the
Transaction in reliance upon such tax, accounting, regulatory, legal and
financial advice as it deems necessary and not upon any view expressed by the
other party or Agent.

 

  (v) Dealer is regulated by The Securities and Futures Authority and has
entered into the Transaction as principal. The time at which the Transaction was
executed will be notified to Counterparty (through Agent) on request.

 

21



--------------------------------------------------------------------------------

(q) Waiver of Trial by Jury. EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(r) Governing Law; Jurisdiction. THIS CONFIRMATION AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS CONFIRMATION SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(s) Amendments to Equity Definitions.

(i) Section 11.2(a) of the Equity Definitions is hereby amended by deleting the
words “a diluting or concentrative” and replacing them with the words “a
material”.

(ii) Section 11.2(c) of the Equity Definitions is hereby amended by
(x) replacing the words “a diluting or concentrative” with “an” and (y) deleting
the phrase “(provided that no adjustments will be made to account solely for
changes in volatility, expected dividends, stock loan rate or liquidity relative
to the relevant Shares)” and replacing it with the phrase “(and, for the
avoidance of doubt, other than in the case of a Share split, reverse Share split
or equivalent transaction, adjustments may be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares).”

(iii) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by
deleting the words “that may have a diluting or concentrative” and replacing
them with the words “that is the result of a corporate event involving Issuer or
its securities that may have a material”.

(iv) Section 12.6(a)(ii) of the Equity Definitions is hereby amended by
(1) deleting from the fourth line thereof the word “or” after the word
“official” and inserting a comma therefor, and (2) deleting the semi-colon at
the end of subsection (B) thereof and inserting the following words therefor “or
(C) at Dealer’s option, the occurrence of any of the events specified in
Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with respect to
that Issuer.”

 

22



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer.

 

  Yours faithfully,   CREDIT SUISSE INTERNATIONAL By:   /s/ Shui Wong   Name:  
Shui Wong   Title:   Authorised Signatory By:  

/s/ Emilie Blay

  Name:   Emilie Blay   Title:   Authorised Signatory   CREDIT SUISSE AG, NEW
YORK BRANCH, AS AGENT FOR CREDIT SUISSE INTERNATIONAL By:   /s/ Emilie Blay  
Name:   Emilie Blay   Title:   Vice President By:   /s/ Louis J. Impellizeri  
Name:   Louis J. Impellizeri   Title:   Director

Confirmed and Acknowledged as of the date first above written:

 

ENCORE CAPITAL GROUP, INC. By:  

/s/ Paul Grinberg

  Name:   Paul Grinberg   Title:  

Executive Vice President,

Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

Annex A

Premium:             USD767,812.50 (Premium per Option USD 34.125)